Affirmed as Reformed and Memorandum Opinion filed December 15, 2015.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-15-00262-CR

               TRUMAINE MARKE WILLIAMS, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 300th District Court
                         Brazoria County, Texas
                       Trial Court Cause No. 72609

                MEMORANDUM                    OPINION


      Appellant appeals his conviction for aggravated robbery. Appellant’s
appointed counsel filed a brief in which he concludes the appeal is wholly
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      The judgment contains an error in that the trial court assessed attorneys’ fees
against appellant, who is indigent. A trial court is allowed to assess attorneys’ fees
against a defendant who had court-appointed counsel if the trial court determines
the defendant has financial resources enabling him to offset, in part or in whole,
the costs of legal services provided. See Tex. Code Crim. Proc. Ann. art. 26.05(g)
(West Supp. 2015). Article 26.05(g) of the Texas Code of Criminal Procedure
requires a present factual determination of the defendant’s financial resources
without speculation about possible future resources. See Cates v. State, 402 S.W.3d
250, 252 (Tex. Crim. App. 2013).

      The record reflects appellant filed an affidavit of indigence and the trial
court appointed counsel to represent appellant at trial. Once found indigent,
appellant is presumed to have remained indigent for the remainder of the
proceedings absent a factual determination of a material change in his financial
circumstances. See Cates, 402 S.W.3d at 251; Tex. Code Crim. Proc. Ann. art.
26.04(p) (West Supp. 2015).

      A review of the record reveals there was not a finding by the trial court that
appellant’s financial circumstances changed and he was able to re-pay the costs of
court-appointed counsel. Therefore, there are insufficient facts in the record to
rebut appellant’s presumed indigence and justify the assessment of attorneys’ fees
against him under article 26.05(g). See Tex. Code Crim. Proc. Ann. art. 26.05(g).

      Accordingly, we reform the trial court’s judgment to delete the assessment
of attorneys’ fees in the amount of $7,604.48. In an appeal in which counsel has
                                          2
filed an Anders brief, we are not required to abate the appeal for appointment of
new counsel if the judgment may be reformed. See Ferguson v. State, 435 S.W.3d
291, 295 (Tex. App.—Waco 2014, no pet.) (reforming judgment in Anders appeal
to correct age of child complainant); Bray v. State, 179 S.W.3d 725, 730 (Tex.
App.—Fort Worth 2005, no pet.) (reforming judgment in Anders appeal to delete
improper condition of parole); see also Getts v. State, 155 S.W.3d 153, 155
(Tex.Crim.App.2005) (affirming court of appeals’ judgment reforming the
judgment of conviction in Anders appeal).

      Having reformed the judgment, as noted above, and having carefully
reviewed the record and counsel’s brief, we agree the appeal is wholly frivolous
and without merit. Further, we find no reversible error in the record. We are not to
address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed, as reformed to
delete the assessment of attorneys’ fees in the amount of $7,604.48.



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3